Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
1.	Claims 23 and 37 objected to because of the following informalities:  claims 23 and 37 ended with “,.” should be ended with “.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation "detecting the second sound" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21-23, 27-30, 34-37, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (2005/089177).
As to claim 21, Hughes teaches a computer-implemented method for automatically controlling an audio output device communicatively coupled to an audio device, the method comprising:
interactively receiving, while concurrently receiving an ambient noise, a change in audio settings of the audio output device, wherein the audio settings include a volume setting of the audio output device ([0019-0020]);
detecting a sound based on the ambient noise ([0019] – sound from audio adapter from sound from the environment/ from people outside the room talking or a person using a vacuum cleaner,[ 0033] – sound from audio medium such as compact disk, MP3 file, or radio station distinct from environment from speed, window open/closed);
automatically generating an audio preference for training the audio output device, wherein the audio preference includes the detected sound and the received change in the audio settings ([0006, 0019-0020, 0040]);
receiving, by the trained audio output device, an ambient noise ([0019-0020]);
detecting a sound based on the received ambient noise ([0019] – sound from audio adapter from sound from the environment/from people outside the room talking or a person using a vacuum cleaner, [0033] – sound from audio medium such as compact disk, MP3 file, or radio station distinct from environment from speed, window open/closed); and
updating, based at least on the detected sound and the generated audio preference, the audio settings ([0019-0020, 0031]).
Hughes does not explicitly discuss first sound, first ambient noise, second sound, second ambient noise.
However, Hughes teaches input parameters vary depending upon the environment of the audio system; the volume level and input parameter are stored as a data point and as values for the input parameters change, the volume control performs statistical analysis on the stored data point to predict a desired volume level; the listener may then override the volume level and set another data point ([0019-0020]).
Hence, it would have been obvious different sound, i.e. first sound/second sound, from audio adapter ([0019]), from a compact disk, MP3 file, radio station ([0033]); and different ambient noise, i.e. first ambient noise/second ambient noise, vary if data processing system located in a user’s bedroom, outside the room, a vacuum cleaner noise ([0019]), ambient noise from speed, window open/closed ([0033]) in order intelligent volume control that adjusts a volume level accordingly based on receiving input that measure a noise level.
As to claims 22, 29, and 36, Hughes teaches the computer implemented method of claim 21, the audio output device of claim 28, and the system of claim 35 further comprising: training, using the detected second sound and the generated audio preference, the audio output device for recognizing the first sound based on the detected second sound ([0019-0020]).
As to claims 23, 30, and 37, Hughes teaches the computer implemented method of claim 21, the audio output device of claim 28, and the system of claim 35 further comprising train the audio output device based at least on the detect first sound, the interactively received change in audio settings, and the generated audio setting ([0019-0020]).
As to claims 27, 34, and 40, Hughes teaches the computer implemented method of claim 21, the audio output device of claim 28, and the system of claim 35 wherein the first sound and the first ambient noise are distinct ([0019] – sound from audio distinct from sound from the environment, 0033] – sound from audio medium such as compact disk, MP3 file, or radio station distinct from environment from speed, window open/closed).
Claim 28 is rejected for the same reasons discussed above with respect to claim 21. Furthermore, Hughes teaches and audio output device comprising at least one processor and memory coupled to at least one processor and storing instructions that when executed by the at least one processor to perform the operation (Fig. 2, [0025, 0054]).
Claim 35 is rejected for the same reasons discussed above with respect to claim 21. Furthermore, Hughes teaches a system for automatically controlling audio output comprising at least one processor and a memory coupled to at least one processor and storing computer-executable instructions when executed by the at least one processor perform the operations (Fig. 1, [0015-0024]).

5.	Claims 25, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (2005/089177) in view of Degges, Jr. et al. (US Patent 9,830,924).
As to claims 25, 32, and 38, Hughes does not explicitly discuss the computer implemented method of claim 21, the output device of claim 28, and the system of claim 35 wherein the first sound and the second sound are spoken commands.
Degges teaches analyzing sound intensity of voice command audio and extracts a volume level, adjusting the volume of multimedia playback to match the volume of the user’s voice; recognizing a speech command to adjust output volume based on the volume of a voice command to do so (abstract; col. 2, lines 6-21).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Kimchi into the teachings of Hughes for the purpose of changing audio volume in response to detecting spoken commands.

6.	Claims 26, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (2005/089177) in view of Kimchi et al. (2012/0262582).
	As to claims 26, 33, and 39, Hughes does not explicitly discuss the computer implemented method of claim 21, the output device of claim 28, and the system of claim 35 wherein the first sound and the second sound relate to audio alerts.
	Kimchi teaches increasing audio volume in response to increased ambient noise; decreasing volume of an audio stream in response to detecting an announcement or alert relevant to the user ([0070-0071]).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Kimchi into the teachings of Hughes for the purpose of changing audio volume in response to detecting alerts.
Allowable Subject Matter
7.	Claims 24 and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,917,060. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are broader and transparently found in the US Patent 10,917,060 with obvious wording variations.

U.S. Patent Application 17/156,014
U.S. Patent 10,917,060
21. A computer-implemented method for automatically controlling an audio output device communicatively coupled to an audio device, the method comprising:
1. A method for automatically controlling an audio output device communicatively coupled to an audio device, comprising:
interactively receiving, while concurrently receiving a first ambient noise, a change in audio settings of the audio output device, wherein the audio settings include a volume setting of the audio output device;
detecting a first sound based on the first ambient noise;
monitoring a first audio occurrence in an environment while audio information is received from the audio device, wherein the first audio occurrence comprises a sound occurrence and an ambient noise detected simultaneously, the first audio occurrence being distinct from audio output of the audio information;
automatically generating an audio preference for training the audio output device, wherein the audio preference includes the detected first sound and the received change in the audio settings;
receiving, by the trained audio output device, a second ambient noise;
generating a first audio preference, wherein the first audio preference relates to the detected first audio occurrence and at least one audio setting being changed in response to the detected first audio occurrence in the environment, and the at least one audio setting relating to output of the audio information;
detecting the second sound based on the received second ambient noise; and
detecting the second audio occurrence in the environment; and
updating, based at least on the detected second sound and the generated audio preference, the audio settings.
based at least on a comparison of the first audio occurrence and the second audio occurrence, automatically adjusting the output of the audio information by the audio output device at least in accordance with the first audio preference.


U.S. Patent 10,917,060 does not teaches receiving a second ambient noise. However, Hughes teaches input parameters vary depending upon the environment of the audio system; the volume level and input parameter are stored as a data point and as values for the input parameters change, the volume control performs statistical analysis on the stored data point to predict a desired volume level; the listener may then override the volume level and set another data point ([0019-0020]).  Hence, it would have been obvious different sound, i.e. first sound/second sound, from audio adapter ([0019]), from a compact disk, MP3 file, radio station ([0033]); and different ambient noise, i.e. first ambient noise/second ambient noise, vary if data processing system located in a user’s bedroom, outside the room, a vacuum cleaner noise ([0019]), ambient noise from speed, window open/closed ([0033]) in order intelligent volume control that adjusts a volume level accordingly based on receiving input that measure a noise level.
The examiner also notes that claims 25, 26, 28, 35, 38, 39 of the ‘014 Application respectively corresponds to Claims 7, 8, 10, 16, 17, 18 of the ‘060 patent, respectively.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652